DETAILED ACTION
Response to Amendment
The Amendment filed on July 18, 2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on April 20, 2022. Applicant’s arguments with respect to the 103 rejections of claims 1-17 have been fully considered but they are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:
“staples be” in line 5 should read “staples are”.
“of self-weight” in line 5 should read “of a self-weight”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2017/0057071), hereinafter Pelletier.
Regarding claim 1, Pelletier discloses a hammer tacker (10 in Figure 1) comprising a handle (14 in Figure 1) and a head portion (12 in Figure 1) (Paragraph 0027).
However, Pelletier does not expressly disclose: a ratio of a length l of the head portion to a length L of the hammer tacker is 1/6 to 1/4, a ratio of a width w of the head portion to the length L of the hammer tacker is over 1/2, and a ratio of a weight m of the head portion to a weight M of the hammer tacker is over 1/2, such that staples be fired or struck into a workpiece by virtue of self-weight of the hammer tacker.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the ratio of the length l of the head portion (12) to the length L of the hammer tacker (10) to be 1/6 to 1/4, to have modified the ratio of the width w of the head portion (12) to the length L of the hammer tacker (10) to be over 1/2, and to have modified the ratio of the weight m of the head portion (12) to the weight M of the hammer tacker (10) to be over 1/2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would make the hammer tacker more compact, allow the hammer tacker to be stored in smaller spaces, and allow a user to more easily strike a workpiece with the hammer tacker and drive staples into the workpiece with less effort/energy. In re Aller, 105 USPQ 233. Please note that in Paragraph 0005 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “such that staples be fired or struck into a workpiece by virtue of self-weight of the hammer tacker” which are narrative in form do not patentably distinguish the claimed hammer tacker from a prior art hammer tacker which has the claimed structure and is capable of performing the claimed function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the hammer tacker of Pelletier as modified in view of In re Aller has the claimed structure and is capable of causing staples to be fired or struck into a workpiece by virtue of its self-weight, especially when it is dropped from a large height, the aforementioned functional limitations do not patentably distinguish the claimed hammer tacker from the hammer tacker of Pelletier as modified in view of In re Aller.
Regarding claim 4, Pelletier discloses that the head portion (12) comprises a staple trigger (16 in Figures 1-3B), the staple trigger (16) being provided with a hole (16C in Figures 1-3A) (Paragraph 0028), and the staple trigger (16) being configured to move in a direction (indicated by arrow A in Figure 3B) reverse to a striking direction (indicated by lower arrow D in Figure 3B) under the effect of a reaction force when the staple trigger (16) comes in contact with a workpiece (Paragraph 0048).

Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Werner (DE 102013221094 A1).
Regarding claim 2, Pelletier discloses that the handle (14) comprises a housing (26 in Figure 1) (Paragraph 0027).
However, Pelletier does not expressly disclose: the housing is a magnesium alloy housing that is die cast in one piece, such that when the magnesium alloy housing is subjected to a force, a stress distribution on the magnesium alloy housing is uniform and a vibration is reduced.
Werner teaches that it was known to provide a magnesium alloy housing (the “housing unit” described in Paragraph 0006 lines 3-5 of Machine Translation of DE 102013221094 A1, which is 18 in Figure 2a) that is die cast in one piece (Paragraph 0006 lines 3-5 of Machine Translation of DE 102013221094 A1, Paragraph 0033 lines 1-2), in order to make the housing (the “housing unit”) particularly dimensionally stable and resilient (Paragraph 0006 lines 3-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pelletier to incorporate the teachings of Werner by modifying the housing (26) of Pelletier to be a magnesium alloy housing that is die cast in one piece, because doing so would make the housing particularly dimensionally stable and resilient.
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “such that when the magnesium alloy housing is subjected to a force, a stress distribution on the magnesium alloy housing is uniform and a vibration is reduced” which are narrative in form do not patentably distinguish the claimed magnesium alloy housing from a prior art magnesium alloy housing which has the claimed structure and is capable of performing the claimed function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the magnesium alloy housing of Pelletier in view of Werner has the claimed structure and is capable of keeping a stress distribution on the magnesium alloy housing uniform and reducing a vibration when the magnesium alloy housing is subjected to a force, the aforementioned functional limitations do not patentably distinguish the claimed magnesium alloy housing from the magnesium alloy housing of Pelletier in view of Werner.
Regarding claim 3, Pelletier in view Werner teaches all the limitations of the claim as stated above but does not expressly teach: a thickness of the magnesium alloy housing is not less than 2 mm, and a ratio of a weight n of the magnesium alloy housing to the weight M of the hammer tacker is over 0.3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the thickness of the magnesium alloy housing (26 of Pelletier as modified in view of Werner) to not be less than 2 mm, and to have modified the ratio of the weight n of the magnesium alloy housing to the weight M of the hammer tacker (10 of Pelletier) to be over 0.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would make the hammer tacker more sturdy and resilient, stabilize the weight distribution of the hammer tacker, and allow a user to more easily hold and use the hammer tacker. In re Aller, 105 USPQ 233. Please note that in Paragraph 0007 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Pelletier discloses that the head portion (12) comprises a staple trigger (16 in Figures 1-3B), the staple trigger (16) being provided with a hole (16C in Figures 1-3A) (Paragraph 0028), and the staple trigger (16) being configured to move in a direction (indicated by arrow A in Figure 3B) reverse to a striking direction (indicated by lower arrow D in Figure 3B) under the effect of a reaction force when the staple trigger (16) comes in contact with a workpiece (Paragraph 0048).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Huang (US 2017/0225310).
Regarding claim 5, Pelletier discloses that the head portion (12) comprises a staple firing assembly (13 in Figures 3A-3D) (Paragraph 0027), the staple firing assembly (13) comprising a transmission assembly (24 and 28 collectively in Figure 3A-3D) and a firing plate (30 in Figure 3B) (Paragraphs 0028 and 0031), wherein an end (28A in Figure 3B) of a second transmission plate (28 in Figure 3B) engages and drives the firing plate (30) (Paragraphs 0031 and 0048).
However, Pelletier does not expressly disclose: the firing plate is provided with a hole.
Huang teaches that it was known to provide a firing plate (34 in Figure 2) with a hole (341 in Figure 2), in order to allow an end (31 in Figures 2-4) of a second transmission plate (30 in Figures 2-4) to pass through and hookingly engage the hole (341) and drive the firing plate (34) via the hooking engagement (Paragraphs 0019 and 0020).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the firing plate (30) of Pelletier with a hole, as taught by Huang, because doing so would achieve the predictable result of allowing the end (28A) of the second transmission plate (28) of Pelletier to pass through and securely hookingly engage the hole and drive the firing plate (30 of Pelletier) via the hooking engagement. Using the known technique of providing a firing plate with a hole to allow the firing plate (30 of Pelletier) to be hookingly engaged and driven by the end (28A of Pelletier) of second transmission plate (28 of Pelletier) would have been obvious to one of ordinary skill in the art. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Huang in further view of Werner (DE 102013221094 A1).
Regarding claim 6, Pelletier discloses that the transmission assembly (24 and 28 collectively) comprises a first transmission plate (24 in Figures 3A-3D) and a second transmission plate (28 in Figures 3A-3D), one end (top end of 24 in Figure 3B) of the first transmission plate (24) being configured to be connected to a housing (26 in Figure 1) of the hammer tacker (10) via a first axle (20 in Figures 3A and 3B) (Paragraph 0030), one end (top-right end of 28 in Figure 3B) of the second transmission plate (28) being configured to be connected to the housing (26) via a second axle (34 in Figure 3B) (Paragraphs 0032 and 0048), and the other end (24B in Figure 3B) of the first transmission plate (24) being configured to be connected to the other end (28B in Figure 3B) of the second transmission plate (28) via the second axle (34) (Paragraphs 0032 and 0048, apparent from Figure 3B).
However, Pelletier in view of Huang does not expressly teach: the housing is a magnesium alloy housing.
Werner teaches that it was known to provide a magnesium alloy housing (the “housing unit” described in Paragraph 0006 lines 3-5 of Machine Translation of DE 102013221094 A1, which is 18 in Figure 2a) in order to make the housing (the “housing unit”) particularly dimensionally stable and resilient (Paragraph 0006 lines 3-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pelletier in view of Huang to incorporate the teachings of Werner by modifying the housing (26) of Pelletier to be a magnesium alloy housing, because doing so would make the housing particularly dimensionally stable and resilient.
Regarding claim 7, Pelletier in view of Huang in further view of Werner teaches that one end (24A in Figures 2-3B of Pelletier) of the first transmission plate (24 of Pelletier) is configured to be passable through the hole (16C of Pelletier) in the staple trigger (16 of Pelletier) (Paragraphs 0028 of Pelletier), and one end (28A in Figure 3B of Pelletier) of the second transmission plate (28 of Pelletier) is configured to be passable through the hole (similar to 341 of Huang) in the firing plate (30 of Pelletier as modified in view of Huang) (because Huang teaches in Paragraph 0019 that end 31 of second transmission plate 30 passes through hole 341).
Regarding claim 8, Pelletier discloses that the first transmission plate (24) is configured to move under driving by the staple trigger (16) (Paragraph 0048), the second transmission plate (28) is configured to move in a direction (indicated by upper arrow D in Figure 3B) reverse to the movement of the first transmission plate (24) (because 24 moves in the direction indicated by arrow A in Figure 3B while 28 moves in the direction indicated by upper arrow D in Figure 3B, Paragraph 0048), and the firing plate (30) is configured to move in a direction (indicated by lower arrow D in Figure 3B) facing towards the movement of the second transmission plate (28) (because 30 and 28 both move in a direction indicated by arrow D in Figure 3B, Paragraph 0048).
Regarding claim 9, Pelletier in view of Huang in further view of Werner teaches that the magnesium alloy housing (26 of Pelletier as modified by Werner) comprises an elastic member (33 in Figure 3B of Pelletier) and a pressure receiving plate (31 in Figure 3B of Pelletier) (Paragraph 0031 of Pelletier), one end (right end of 33 in Figure 3B of Pelletier) of the elastic member (33 of Pelletier) being configured to be connected to the pressure receiving plate (31 of Pelletier) (apparent from Figure 3B of Pelletier, Paragraph 0031 of Pelletier), the other end (left end of 33 in Figure 3B of Pelletier) of the elastic member (33 of Pelletier) being configured to be connected to the second transmission plate (28 of Pelletier) (apparent from Figure 3B of Pelletier, Paragraph 0031 of Pelletier), and the elastic member (33 of Pelletier) being configured to come into a compressed state under driving by the second transmission plate (28 of Pelletier) (Paragraph 0048 of Pelletier).
Regarding claim 10, Pelletier in view of Huang in further view of Werner teaches that the handle (14 of Pelletier) comprises a magazine (38 in Figures 3A-4 of Pelletier) (apparent from Figure 4 of Pelletier, Paragraph 0036 of Pelletier), the magazine (38 of Pelletier) being disposed in a chamber (26D in Figures 3C-5 of Pelletier) defined inside the magnesium alloy housing (26 of Pelletier as modified by Werner) (Paragraphs 0034, 0049, 0051 and 0052 of Pelletier).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Werner in further view of Huang (US 2017/0225310).
Regarding claim 12, Pelletier discloses that the head portion (12) comprises a staple firing assembly (13 in Figures 3A-3D) (Paragraph 0027), the staple firing assembly (13) comprising a transmission assembly (24 and 28 collectively in Figure 3A-3D) and a firing plate (30 in Figure 3B) (Paragraphs 0028 and 0031), wherein an end (28A in Figure 3B) of a second transmission plate (28 in Figure 3B) engages and drives the firing plate (30) (Paragraphs 0031 and 0048).
However, Pelletier in view of Werner does not expressly teach: the firing plate is provided with a hole.
Huang teaches that it was known to provide a firing plate (34 in Figure 2) with a hole (341 in Figure 2), in order to allow an end (31 in Figures 2-4) of a second transmission plate (30 in Figures 2-4) to pass through and hookingly engage the hole (341) and drive the firing plate (34) via the hooking engagement (Paragraphs 0019 and 0020).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the firing plate (30) of Pelletier with a hole, as taught by Huang, because doing so would achieve the predictable result of allowing the end (28A) of the second transmission plate (28) of Pelletier to pass through and securely hookingly engage the hole and drive the firing plate (30 of Pelletier) via the hooking engagement. Using the known technique of providing a firing plate with a hole to allow the firing plate (30 of Pelletier) to be hookingly engaged and driven by the end (28A of Pelletier) of second transmission plate (28 of Pelletier) would have been obvious to one of ordinary skill in the art. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 13, Pelletier in view of Werner in further view of Huang teaches that the transmission assembly (24 and 28 collectively of Pelletier) comprises a first transmission plate (24 in Figures 3A-3D of Pelletier) and a second transmission plate (28 in Figures 3A-3D of Pelletier), one end (top end of 24 in Figure 3B of Pelletier) of the first transmission plate (24 of Pelletier) being configured to be connected to the magnesium alloy housing (26 of Pelletier as modified by Werner) via a first axle (20 in Figures 3A and 3B of Pelletier) (Paragraph 0030 of Pelletier), one end (top-right end of 28 in Figure 3B of Pelletier) of the second transmission plate (28 of Pelletier) being configured to be connected to the magnesium alloy housing (26 of Pelletier as modified by Werner) via a second axle (34 in Figure 3B of Pelletier) (Paragraphs 0032 and 0048 of Pelletier), and the other end (24B in Figure 3B of Pelletier) of the first transmission plate (24 of Pelletier) being configured to be connected to the other end (28B in Figure 3B of Pelletier) of the second transmission plate (28 of Pelletier) via the second axle (34 of Pelletier) (Paragraphs 0032 and 0048 of Pelletier, apparent from Figure 3B of Pelletier).
Regarding claim 14, Pelletier in view of Werner in further view of Huang teaches that one end (24A in Figures 2-3B of Pelletier) of the first transmission plate (24 of Pelletier) is configured to be passable through the hole (16C of Pelletier) in the staple trigger (16 of Pelletier) (Paragraphs 0028 of Pelletier), and one end (28A in Figure 3B of Pelletier) of the second transmission plate (28 of Pelletier) is configured to be passable through the hole (similar to 341 of Huang) in the firing plate (30 of Pelletier as modified in view of Huang) (because Huang teaches in Paragraph 0019 that end 31 of second transmission plate 30 passes through hole 341).
Regarding claim 15, Pelletier discloses that the first transmission plate (24) is configured to move under driving by the staple trigger (16) (Paragraph 0048), the second transmission plate (28) is configured to move in a direction (indicated by upper arrow D in Figure 3B) reverse to the movement of the first transmission plate (24) (because 24 moves in the direction indicated by arrow A in Figure 3B while 28 moves in the direction indicated by upper arrow D in Figure 3B, Paragraph 0048), and the firing plate (30) is configured to move in a direction (indicated by lower arrow D in Figure 3B) facing towards the movement of the second transmission plate (28) (because 30 and 28 both move in a direction indicated by arrow D in Figure 3B, Paragraph 0048).
Regarding claim 16, Pelletier in view of Werner in further view of Huang teaches that the magnesium alloy housing (26 of Pelletier as modified by Werner) comprises an elastic member (33 in Figure 3B of Pelletier) and a pressure receiving plate (31 in Figure 3B of Pelletier) (Paragraph 0031 of Pelletier), one end (right end of 33 in Figure 3B of Pelletier) of the elastic member (33 of Pelletier) being configured to be connected to the pressure receiving plate (31 of Pelletier) (apparent from Figure 3B of Pelletier, Paragraph 0031 of Pelletier), the other end (left end of 33 in Figure 3B of Pelletier) of the elastic member (33 of Pelletier) being configured to be connected to the second transmission plate (28 of Pelletier) (apparent from Figure 3B of Pelletier, Paragraph 0031 of Pelletier), and the elastic member (33 of Pelletier) being configured to come into a compressed state under driving by the second transmission plate (28 of Pelletier) (Paragraph 0048 of Pelletier).
Regarding claim 17, Pelletier in view of Werner in further view of Huang teaches that the handle (14 of Pelletier) comprises a magazine (38 in Figures 3A-4 of Pelletier) (apparent from Figure 4 of Pelletier, Paragraph 0036 of Pelletier), the magazine (38 of Pelletier) being disposed in a chamber (26D in Figures 3C-5 of Pelletier) defined inside the magnesium alloy housing (26 of Pelletier as modified by Werner) (Paragraphs 0034, 0049, 0051 and 0052 of Pelletier).

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1-17 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Nonetheless, in the interests of expediting proceedings, Applicant has amended claim 1 to incorporate the limitation "such that staples be fired or struck into a workpiece by virtue of self- weight of the hammer tacker", which makes the difference between the claim and Pelletier clearer. Support is included, for example, at page 3, lines 12-15 and page 7, lines 25-29 of the English translation (paragraphs [0015] and [0030] of the published application). Applicant respectfully submits that Pelletier does not disclose this newly-added limitation. There is no indication in Pelletier that the claimed ratios of dimensions and weight were effective in achieving this result. See, e.g., MPEP 2144.05 (IIIC).”,

the examiner asserts that the new limitations added to claim 1 are functional limitations in an apparatus claim and therefore do not patentably distinguish the claimed hammer tacker from a prior art hammer tacker which has the claimed structure and is capable of performing the claimed function (see In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Since the hammer tacker of Pelletier as modified in view of In re Aller has the claimed structure and is capable of causing staples to be fired or struck into a workpiece by virtue of its self-weight, especially when it is dropped from a large height, the aforementioned functional limitations do not patentably distinguish the claimed hammer tacker from the hammer tacker of Pelletier as modified in view of In re Aller.

In response to Applicant’s argument that:
“In Werner, magnesium alloys are used because of their hardness, so that the housing can be stable and resilient. (Paragraphs [0006] and [0033].) However, the magnesium alloy housing is used with respect to the claimed subject matter because the magnesium alloy has a good damping coefficient and high damping capacity, so that the hammer tacker has a better shock-absorption effect. (See, e.g., page 3, lines 18-22 of the English translation (paragraph [0015] of the published application).) That is to say, the claimed subject matter and Werner respectively make use of different properties of magnesium alloys, and therefore, Werner cannot teach the limitations of claim 2.
Nonetheless, in the interests of expediting proceedings, Applicant has amended claim 2 to recite the limitation "such that when the magnesium alloy housing is subjected to a force, a stress distribution on the magnesium alloy housing is uniform and a vibration is reduced", which makes the difference between the claim and Werner clearer. Support is included, for example, at page 3, lines 18-22 of the English translation (paragraph [0015] of the published application). Applicant respectfully submits that Werner does not disclose this newly-added limitation.”,

the examiner firstly asserts that the reason provided by the examiner for modifying the housing (26) of Pelletier to be a magnesium alloy housing need not be the same as the reason provided by the instant application for using a magnesium alloy housing. The reason provided by the examiner can be completely different from the reason provided by the instant application as long as the reason provided by the examiner is proper and the proposed combination teaches limitations of the claim. Secondly, the examiner asserts that the new limitations added to claim 2 are functional limitations in an apparatus claim and therefore do not patentably distinguish the claimed magnesium alloy housing from a prior art magnesium alloy housing which has the claimed structure and is capable of performing the claimed function (see In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Since the magnesium alloy housing of Pelletier in view of Werner has the claimed structure and is capable of keeping a stress distribution on the magnesium alloy housing uniform and reducing a vibration when the magnesium alloy housing is subjected to a force, the aforementioned functional limitations do not patentably distinguish the claimed magnesium alloy housing from the magnesium alloy housing of Pelletier in view of Werner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731